Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Remarks filed on 6/17/2022.   Claims 1 -21 are presented for examination.
 			Art Rejection Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halon, US Pub. No.20120246240 in view of Low et al., US Pub. No.20130067041.
As to claim 1, Halon discloses a media content streaming device, comprising: a first communication interface that is configured to provide a media output to a media content presentation device (108 fig. 1), a storage device configured to store a setup application and user specified information relating to setting up the media content streaming device (processing media content for users, see abstract, fig. 1, [0015] to [0016]); a second communication interface that is connected to the storage device and configured to (i) establish a connection with a computing device and a hardware processor that is configured to connect the media content streaming device (104 fig. 1) to a network based on the network configuration information associated with the computing device accessing and processing media contents, see [0016] to [0023]).
Halon does not specifically disclose a user interface to be presented on the computing device for inputting network configuration information associated with the computing device. However, Low discloses a user interface to be presented on the computing device for inputting network configuration information associated with the computing device (implementing setup application with network configuration may then receive from a user a desired SSID or network name which is then transmitted to the network device, see [0023] to [0027] and [0046]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Low’s teachings onto the computer system of Halon to set up network configuration because it would have configured a computing device to connect to the network device using a second network name associated with the second beacon in a communication network.

As to claim 2, Halon discloses the second communication interface is further configured to transfer a setup application from the storage device to the computing device using the connection with the computing device so that the setup application will be launched on the computing device (see [0016] to [0020)).

As to claim 3, Halon discloses the user specified information is input via the user interface presented on the computing device using the setup application and wherein the user specified information includes the network configuration information associated with the computing device (see [0041] to [0043)).

As to claim 4, Halon discloses wherein the second communication interface is further configured to transfer a setup application from the storage device to the computing device using the connection with the computing device so that the setup application will be launched on the computing device (see [0016] to [0020)).

As to claim 5, Halon discloses wherein the user specified information is input via the user interface presented on the computing device using the setup application and wherein the user specified information includes the network configuration information associated with the computing device (see [0028] to [0030)).

As to claim 6, Halon discloses wherein the user specified information is input via the user interface presented on the computing device using the setup application and wherein the user specified information includes user preferences regarding media quality (see [0019] to [0021)).

Claims 8-13 and 15-20 are rejected for the same reasons set forth in claims 1-6 and 1-6 respectively.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon and Low as in above and in view of Butterfiled et al., US Pub. No.20130012175.
As to claims 7, 14 and 21, neither Hanlon nor Low specifically discloses the communication interface is a USB interface. However, Butterfield in the same network communication discloses the communication interface is a USB interface (using USB communications, see [0047] and [0027] to [0030]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Butterfield's teachings into the computer system of Hanlon to process data communications because
it would have allowed peripheral devices (disks, modems, printers, digitizers, data gloves, etc.) to be easily connected to a computer in a communication network. Conclusion

Response to Arguments
Applicant’s arguments,  filed 6/17/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Low et al., US Pub. No.20130067041.

       Conclusion
Claims 1 -21 are rejected.
7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any response to this action should be mailed to: Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450
/KHANH Q DINH/Primary Examiner, Art Unit 2458